Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 09, 2015

The Court of Appeals hereby passes the following order:

A16D0054. JERRY D. PARRIS v. THE STATE.

      A jury found Jerry D. Parris guilty of rape, and his conviction was affirmed on
appeal. See Perry v. State, 258 Ga. App. 49 (572 SE2d 728) (2009). Parris
subsequently filed an extraordinary motion for new trial, which the trial court denied.
Parris appealed the denial, and this Court dismissed the appeal based upon Parris’s
failure to file a discretionary application. See Case Number A15A2192, dismissed
August 3, 2015. Parris then filed a motion for reconsideration, requesting that the trial
court construe his extraordinary motion for new trial as an ordinary motion for new
trial. The trial court denied the motion, and Parris filed this discretionary application.
We lack jurisdiction.
      First, since Parris has already had a direct appeal of his criminal conviction, he
is not entitled to a second such appeal. See Jackson v. State, 273 Ga. 320, 320 (540
SE2d 612) (2001). Second, the denial of a motion for reconsideration is not a directly
appealable order. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000);
Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985). For these reasons,
we lack jurisdiction to consider this discretionary application, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     10/09/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.